[Cite as In re Adoption of F.W.G. v. Blazo, 2022-Ohio-2650.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

 IN THE MATTER OF THE PETITION FOR THE ADOPTION OF: F.W.G.,
                                               A MINOR,
                       TERRY WILLIAM JOSEPH GIGAX, ET AL,

                                        Plaintiffs-Appellees,

                                                      v.

                                         STEPHEN BLAZO,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 21 MA 0113


                                 Civil Appeal from the
             Court of Common Pleas, Probate Division, Mahoning County, Ohio
                                Case No. 2021 AD 008

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                Reversed.



Atty. James E. Lanzo, 4126 Youngstown-Poland Road, Youngstown, Ohio 44514, for
Plaintiffs-Appellees and

Atty. Rhonda G. Santha, 6401 State Route 534, West Farmington, Ohio 44491, for
Defendant-Appellant.
                                                                                      –2–



                                           Dated:
                                        July 12, 2022

Donofrio, J.

       {¶1}    Appellant Stephen Blazo (Appellant) appeals from a November 29, 2021
Mahoning County Common Pleas Probate judgment granting the petition of Terry William
Joseph Gigax and Lisa Marie Gigax (Appellees) to adopt his minor son, F.W.G. (Minor),
born on January 1, 2019. The birth certificate lists Maria Cruz Polas as Minor’s mother
(Mother) and appellant as his father.
       {¶2}    On January 7, 2019, Minor was removed from Mother’s care because she
used drugs while pregnant and Minor was born with drugs in his system. Appellant was
arrested a week after Minor’s birth and released from jail after 60 days. (Nov. 3, 2021 Tr.
at 127). Minor was placed in appellees’ home on February 22, 2019 through a kinship
placement as Mother is the niece of Mr. Gigax’s stepfather. Mother visited Minor one hour
a week until July of 2019 and has had no contact since that time. Appellant visited Minor
one hour per week after his release from jail until he was subsequently arrested on
another case on July 26, 2019. He was then sentenced to prison until 2032, although he
has appealed this case. (Nov. 3, 2021 Tr. at 15-16, 20-21, 127-128).
       {¶3}    On November 26, 2019, the Mahoning County Juvenile Court adopted a
magistrate’s decision granting legal custody to appellees. (Nov. 26, 2019 J.E.). The court
noted that a magistrate’s hearing was held on November 7, 2019 on appellees’ motion
for legal custody and motions for legal custody and visitation filed by appellant’s sister,
Patricia Pepe. The court indicated that Ms. Pepe had withdrawn her custody motion and
the parties agreed that she could have supervised visitation at Hope House once per
week. The court found that the children’s services agency made reasonable and diligent
efforts to help Mother address her substance abuse and mental health issues, and her
lack of stable housing. However, Mother relapsed, was terminated from the dependency
treatment court, and had outstanding warrants for her arrest. The court further noted that
the children’s services agency was unable to help appellant since he was incarcerated.
The court granted legal custody to appellees and stated that they agreed to continue




Case No. 21 MA 0113
                                                                                         –3–


visitation between Minor and his paternal relatives, including Ms. Pepe and appellant’s
mother, Mary Garcia.
       {¶4}   On March 15, 2021, appellees filed a petition for adoption of Minor. The
Mahoning County Probate Court held the petition in abeyance pending service on
appellant because the adoption petition indicated that his consent to adoption was
necessary. (Mar. 26, 2021 J.E.).
       {¶5}   On April 12, 2021, the probate court issued a notice of hearing on the
adoption petition and indicated that Mother’s consent to the adoption was not required
under R.C. 3107.07 because she failed without justifiable cause to provide more than de
minimis contact with Minor for the requisite one-year period preceding the filing of the
adoption petition or placement of Minor in appellees’ home. (Apr. 12, 2021 Notice of
Hearing).
       {¶6}   The court also issued a hearing notice to appellant informing him that if he
contested the adoption, he needed to file an objection. (Apr. 12, 2021 Notice of Hearing).
Appellant filed an objection on October 27, 2021, through counsel. He also requested and
was granted transportation to the hearing from the North Central Correctional Complex.
       {¶7}   On November 3, 2021, the probate court held a hearing on the adoption
petition. Appellees’ counsel moved to amend the pleading to include a lack of
maintenance and support by appellant for the one-year period prior to filing the adoption
petition. (Nov. 3, 2021 Tr. at 13). The court granted the motion to amend. (Nov. 3, 2021
Tr. at 13). Each appellee testified, as well as a juvenile court records custodian, appellant,
the court assessor, Ms. Pepe, and Ms. Garcia.
       {¶8}   On November 29, 2021, the court issued a judgment entry stating that it had
received evidence at the November 3, 2021 hearing and found that the consent of Mother
and appellant were not necessary to the adoption. (Nov. 29, 2021 J.E.). The court then
proceeded to review each of the relevant factors for determining the best interests of the
child in an adoption under R.C. 3107.161. (Nov. 29, 2021 J.E.). The court held that
adoption was appropriate and approved appellees’ petition for adoption. The court also
issued a Final Decree of Adoption.
       {¶9}   On December 7, 2021, appellant filed a notice of appeal. He raises two
assignments of error.



Case No. 21 MA 0113
                                                                                    –4–


       {¶10} In his first assignment of error, appellant asserts:

                 Trial Court’s finding that Appellant failed in providing
                 Maintenance and Support to his minor child was against the
                 Manifest Weight of the Evidence, and, therefore, the Ruling
                 that Appellant’s consent to the adoption of his child was
                 unnecessary was in error.

       {¶11} Appellant contends that the probate court erred by finding that his consent
was unnecessary for appellees to adopt Minor because he failed to provide for Minor’s
maintenance and support for the one year preceding the adoption petition as required
under R.C. 3107.07(A). He asserts that he provided maintenance and support by giving
money to Ms. Pepe and Ms. Garcia while he was incarcerated for them to buy items such
as food and clothing for Minor when they visited him. He cites In re Adoption of Canter,
5th Dist. Perry No. 98-CA-5, 1999 WL 668799 (Aug. 20, 1999) and In re Adoption of
B.M.S., 10th Dist. Franklin No. 07AP-236, 2007-Ohio-5966, to assert that the items that
his sister and mother bought for Minor with his money “cannot be viewed as a nominal
contribution.”
       {¶12} In Canter, the Fifth District affirmed the probate court holding that the
biological mother’s consent was required before granting an adoption petition because
she had provided sufficient maintenance and support. Appellant here quotes that court’s
holding that even though the mother’s contributions were minimal, she “did not fail to
provide maintenance and support to such a degree as to equate abandonment.” 1999
WL at *4. Appellant points out that the mother in Canter bought food and clothing for her
child two months before she was imprisoned, including two pairs of shoes, diapers and
socks, and she gave the maternal grandmother money to buy clothing for the child to
keep at the grandmother’s home. Appellant asserts that his case is similar.
       {¶13} Appellees argue that appellant’s contributions of money to his sister and
mother to provide clothing, cookies, and toys for Minor were insufficient to constitute
maintenance and support. They note appellant’s admission at the hearing that he did not
provide for Minor’s daily expenses of medical care, shelter, and food. They contend that
toys and clothes do not constitute maintenance and support when these items are not


Case No. 21 MA 0113
                                                                                         –5–


requested, or when the child is already provided those items at home. Appellees also
point out appellant’s testimony that even though he made $200.00 per month providing
tailoring services in prison, he provides none of this money to appellees to care for Minor.
       {¶14}   After closing arguments on the issue of parental consent, the trial court
concluded on the record that Mother’s consent was not necessary because she failed to
provide de minimis contact or maintenance and support for Minor during the last year.
(Nov. 3, 2021 Tr. at 171-172).
       {¶15}   As to appellant, the court found that de minimis contact was established
because he had done everything that he could to have contact with Minor. (Nov. 3, 2021
Tr. at 172). However, the court concluded that appellant had not provided maintenance
and support for Minor. (Nov. 3, 2021 Tr. at 174).
       {¶16} R.C. 3107.07(A) states that a parent’s consent to adoption is not required:

                     When it is alleged in the adoption petition and the court,
                     after proper service of notice and hearing, finds by clear
                     and convincing evidence that the parent has failed without
                     justifiable cause to provide more than de minimis contact
                     with the minor or to provide for the maintenance and
                     support of the minor as required by law or judicial decree
                     for a period of at least one year immediately preceding
                     either the filing of the adoption petition or the placement
                     of the minor in the home of the petitioner.

       {¶17}   An adoption case such as this involves the termination of fundamental
parental rights. Therefore, the burden of proof is clear and convincing evidence. In the
Matter of A.J.S., 7th Dist. Mahoning No. 17 MA 0118, 2018-Ohio-708, § 14. Clear and
convincing evidence is that proof which establishes in the minds of the trier of fact a firm
conviction as to the allegations sought to be proved. Id., citing Cross v. Ledford, 161 Ohio
St. 469, 477, 120 N.E.2d 118 (1954). Thus, “[p]ursuant to R.C. 3107.07(A), the petitioner
for adoption has the burden of proving by clear and convincing evidence (1) that the
natural parent has failed to support the child for the requisite one-year period, and (2) that
this failure was without justifiable cause.” In re Adoption of Bovett, 33 Ohio St.3d 102, 515


Case No. 21 MA 0113
                                                                                     –6–


N.E.2d 919 (1987), paragraph one of the syllabus, following In re Adoption of Masa, 23
Ohio St.3d 163, 492 N.E.2d 140 (1986).
      {¶18}    A probate court has discretion to determine whether a biological parent
provided maintenance and support under R.C. 3107.07(A) and the court's judgment will
not be reversed absent an abuse of discretion. In re Adoption of M.B., 131 Ohio St.3d
186, 2012–Ohio–236, 963 N.E.2d 142, ¶ 21. Abuse of discretion connotes more than an
error of law or judgment; it implies that the trial court's attitude was arbitrary,
unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450
N.E.2d 1140 (1983).
      {¶19}    Moreover, “[t]he question of whether justifiable cause for failure to pay
child support has been proven by clear and convincing evidence in a particular case is a
determination for the probate court and will not be disturbed on appeal unless such
determination is against the manifest weight of the evidence.” Id. at ¶ 24, quoting In re
Adoption of Masa, 23 Ohio St.3d 163, paragraph two of the syllabus. A reviewing court
will affirm the judgment of the trial court as to justifiable cause as long as the record
contains some competent and credible evidence to support the trial court's findings. In re
Adoptions of Groh, 153 Ohio App.3d 414, 2003-Ohio-3087, ¶ 31.
      {¶20}    In the instant case, the probate court found that appellant had established
that he provided more than de minimis contact with Minor as he testified that he would
call his mother when she was visiting Minor and he would talk to him even though Minor
was very young. (Nov. 3, 2021 Tr. at 113-114, 153, 157-160). Accordingly, the focus is
solely on the evidence as to maintenance and support.
      {¶21}    Ohio law provides that biological parents have one of two statuses:

                    First, a general obligation of parents to support their children
                    imposed by law in R.C. 3103.03, and second, a specific child-support
                    obligation imposed by judicial decree pursuant to R.C. 3109.05 and
                    Chapter 3119 that supersedes the general obligation once the court
                    issues its decree. When R.C. 3107.07(A) uses ‘or’ in the phrase ‘by
                    law or judicial decree,’ it recognizes that a parent's obligation of
                    support can have one of two possible statuses–general or specific.
                    But a parent can have only one obligation status at a time.


Case No. 21 MA 0113
                                                                                       –7–


In re Adoption of B.I., 157 Ohio St.3d 29, 2019-Ohio-2450, ¶ 27. The Ohio Supreme Court
has held that a parent is not required to provide the general duty of maintenance and
support under R.C. 3103.03 if a court had ordered the parent to pay child support, even
if the court subsequently reduces the child support obligation to zero. Id. at ¶ 29. We have
followed this holding. See In re Adoption of A.N.W., 7th Dist. Belmont No. 15 BE 0071,
2016-Ohio-463, ¶ 30-31.
       {¶22} There is no court-ordered child support in this case. Thus, under R.C.
3107.03(A), appellant has the general duty of support under R.C. 3103.03, which provides
that “[t]he biological or adoptive parent of a minor child must support the parent's minor
children out of the parent's property or by the parent's labor.”
       {¶23}   Appellant testified that he was arrested a week after Minor was born and
he was jailed and released after 60 days. (Nov. 3, 2021 Tr. at 127). He stated that upon
release, he visited Minor once a week until he was incarcerated again on July 26, 2019
on a different offense. (Nov. 3, 2021 Tr. at 127-128). Appellant testified that when he was
arrested this time, he gave Ms. Pepe $5,000.00 and gave his mother his car to sell in
order to provide for Minor. (Nov. 3, 2021 Tr. at 132-133). He testified that he also gave a
$1,400.00 stimulus check to his sister and a $1,300.00 stimulus check to his mother in
2021, and he told them to use this money for Minor. (Nov. 3, 2021 Tr. at 134, 143).
       {¶24}   When appellees’ counsel asked why appellant did not send this money
directly to appellees for daily support, he responded that he did not know their address
and when he tried to call them, they did not pick up the phone. (Nov. 3, 2021 Tr. at 143-
144). He stated that he never tried to get a child support order to pay appellees because
he asked around “and they never said nothin’. We was going through the COVID and all
that. I mean, money was tight.” (Nov. 3, 2021 Tr. at 145). Appellant testified that he had
$100-200 in his commissary and the following dialogue occurred between appellees’
counsel and appellant at the hearing:

                     Q: So you don’t have any money to spend at the commissary?

                     A: I got maybe 100 or $ 200 on there, that’s it.

                     Q: Okay. But you have access to some money?



Case No. 21 MA 0113
                                                                                     –8–


                  A: Yeah, I got - - I got - - they sold the car, whatever. They probably
                  put up some money. I got - - plus I did a lot of roofing jobs for people
                  and people owe me money.

                  Q: I mean right now. You have access to money right now?

                  A: I mean, I got - - I mean, I got a couple hundred on my account.
                  And on my tailoring in prison, I make all kinds of money doing tailor
                  work.

                  Q: Sure.

                  A: They paid me all - - they paid me all in food. And I get the food
                  and I sell it to ‘em.

                  Q: Okay.

                  A: I send the money to whoever I want to send it. You ain’t allowed
                  to do it, but I do it.

                  Q: Okay. All right.

                  A: I make a couple hundred a month just doing that.

                  Q: Okay. All right.

                  A: Stuff like that.

                  Q: Okay. But you’re not sending any of that to the Gigaxes to spend
                  on your child, correct?

                  A: If they would gave me their address.

                  The Court: It’s a yes or no question, sir.

                  A: No.




Case No. 21 MA 0113
                                                                                         –9–


                  Q: Okay. And quite frankly, you’re not sending that to your mother or
                  Patty to spend on your child. You gave Patty 5,000, you gave them
                  the stimulus checks, that’s what you gave them, correct?

                  A: Spend on the child, the kid.

                  Q: Yes. And they bought the child some presents, correct?

                  A: Yes, every time they see him. Especially my mother, every time
                  she sees him, she brings him gifts, cookies.

                  Q: But again, we can agree that they are not spending this money
                  on the day-to-day needs of the child, correct?

                  A: Every two weeks or every week - - Patty sees him every week,
                  she’s buying him toys and cars.

                  Q: I’m going to back up. You would agree that a child needs shelter,
                  correct?

                  A: Yes.

                  Q: You would agree that a child needs food?

                  A: Yes.

                  Q: You would agree that a child needs medical care?

                  A: Yes.

                  Q: You would agree that the child needs to have the gas and the
                  electric and the other utilities on in wherever the child is living?

                  A: Yeah.

                  Q: Okay. None of this money that you’ve left with Patty and your
                  mom and that your mom gave to your other sister, I guess, none of




Case No. 21 MA 0113
                                                                                  – 10 –


                  this money has been spent on any of that; none of this money has
                  been spent on medical bills, correct?

                  A: No.

                  Q: None of this money has been spent on feeding the child, except
                  for maybe your mom bought him some cookies over, correct?

                  A: Hold up. Patty feeds him at the Hope House, brings him food and
                  feeds him all the time.

                  Q: Yeah, Patty brings cookies and stuff is it the Hope House.

                  A: No pizzas, food.

                  Q: Pizza, food for the - - okay.

                  A: Spaghetti, she makes him spaghetti.

                  Q: So Patty brings food to the Hope House. So this money is spent
                  - - you would agree that your child needs to eat more than once a
                  week, correct?

                  A: Yes.

                  Q: Okay.

                  A: But that’s only time they get to see him.

                  Q: None of this money has been spent on - - and I don’t - - and I
                  think I may have already asked about medical bills - - but none of this
                  money has been spent on any of the utilities for the home, correct?

                  A: No.

                  Q: Okay. So if we - - as we sit here today, the day-to-day, everyday,
                  day-in-and-day-out needs of your child are being met by the Gigaxes,
                  correct?



Case No. 21 MA 0113
                                                                                     – 11 –


                     A: Yes.

                     Q: Okay.

                     A: But they took that opportunity when they adopted him.

                     Q: Well, that’s why we’re here.

                     A: When they got custody of him and they took him in, they was only
                     supposed to hold him for like four months. My sister would have got
                     him.

                     Q: That’s why we’re here. We’re here because you would agree, that
                     the child’s mother cannot care for this child.

                     A: She is on drugs and - -

                     Q: Yeah, she’s out there in the wind. We don’t even know where she
                     is.

                     A: She loves her son, but it’s a different story. When you’re on - -
                     going through a drug problem, you know what I’m sayin’, I seen it
                     happen to a lot of people - -

                     The Court: Okay, that’s enough. That’s enough.

                     Q: And you would agree in your current circumstances, you couldn’t
                     care for the child, correct?

                     A: If I was out there I could.

(Nov. 3, 2021 Tr. at 145-150). Appellant further testified that he talked to appellee Terry
on two occasions from prison and asked about Minor. (Nov. 3, 2021 Tr. at 141). Appellant
stated that he asked Terry if Minor needed anything and told him that if so, appellant
would have Ms. Pepe buy the items from his money or give appellees money for whatever
was needed. (Nov. 3, 2021 Tr. at 141). Appellant’s mother, Ms. Garcia, testified that she
provided none of appellant’s money directly to appellees, but she provided Minor with



Case No. 21 MA 0113
                                                                                       – 12 –


clothing and toys from appellant’s money every week or two when she visited throughout
2019, 2020 and 2021, spending between $50 and $200 each time. (Nov. 3, 2021 Tr. at
18-119, 121-122). She explained that she received one of appellant’s stimulus checks for
$1,400.00 in 2021 and cashed it, giving the money to her daughter Kathy to hold. (Nov.
3, 2021 Tr. at 107). She testified that a second of appellant’s stimulus checks in the
amount of $1,300.00 was cashed and Ms. Pepe was given that money to hold. (Nov. 3,
2021 Tr. at 107). She stated that she would take money from appellant’s cash before
each visit with Minor and buy items for Minor. (Nov. 3, 2021 Tr. At 115).
       {¶25}    Ms. Garcia testified that when appellant’s money held by Kathy was
depleted, she obtained appellant’s money from Ms. Pepe for clothing and toys for Minor.
(Nov 3, 2021 Tr. at 117). She explained that when she took appellant’s money from Ms.
Pepe, she had to sign a paper stating the amount that she took. (Nov. 3, 2021 Tr. at 108-
109). Ms. Pepe confirmed that she held appellant’s money and gave her mother his
money to buy things for Minor. (Nov. 3, 2021 Tr. at 117). She identified a picture from
three weeks before the hearing and testified that Minor was wearing clothes that Ms.
Garcia had bought with appellant’s money. (Nov. 3, 2021 Tr. at 88). Ms. Garcia testified
that she bought Minor a winter coat, a hat, gloves, socks, six pairs of pajamas, six jogging
outfits, cups, toys, and books. (Nov. 3, 2021 Tr. at 109). She stated that she would bring
these items to Minor when she visited him at appellees’ house. (Nov. 3, 2021 Tr. at 113).
She also testified that she would ask appellees at visits if they needed diapers or formula
or anything else for Minor, and they told her that they had these things. (Nov. 3, 2021 Tr.
at 119). She also indicated that when appellant called her each week to talk to Minor while
she was visiting him, he would ask if Minor needed anything. (Nov. 3, 2021 Tr. at 113).
       {¶26}    After this portion of the hearing ended, the trial court stated on the record
that appellant failed to provide maintenance and support for Minor. The court reasoned:

               However, the second prong is where I have the most problem. The
               maintenance and support.

               The maintenance and support is day-to-day, every day, expenses of this
               child. From your testimony, you’re a very smart man. You’re a very
               resourceful man. And I could tell that based upon how you have things set



Case No. 21 MA 0113
                                                                                        – 13 –


              up with your family, based upon their testimony of what you give them and
              how you give it to them and how they take care of it and how they account
              for it. You’ve also testified that you make money in prison. You sew things,
              you sell things. You’re resourceful. You were able to have contact with the
              child. You were able to make telephone calls, get your mother to say you
              were somebody else, her friend, so you could talk to that child. That’s
              resourcefulness. But while you’re in this minimal security prison, you’re
              unable to write a letter, to do e-mail, to find out where these folks live, which
              is public record, which your mother visits every day or every week, to say,
              hey, I’m willing to pay X amount of dollars a month, I want to give you
              something. You didn’t do that. I have a problem with that.

              And based upon that, I feel that you have not provided maintenance and
              support for your child, which you could have. The funds were there, but you
              failed to reach out and failed to provide for that child. Therefore, on the issue
              of consent, I find your consent is not necessary.

(Nov. 3, 2021 Tr. at 172-174). In the judgment entry, the court concluded that consent
from Mother and appellant were not necessary and then proceeded to analyze the factors
for determining whether the adoption was in Minor’s best interest. (Nov. 29, 2021 J.E.).
The court issued a judgment entry granting the adoption petition, but provided no analysis
concerning parental consent. (Nov. 29, 2021 J.E.).
      {¶27}    Appellees contend that appellant did not meet his maintenance and
support obligation because he failed to provide money to them or pay for Minor’s day-to-
day expenses. However, neither R.C. 3107.07 nor R.C. 3103.03(A) require the payment
of daily expenses. In fact, neither statute defines maintenance and support.
      {¶28} We have held that, “[m]aintenance and support, in the adoption context, do
not refer simply to child-support payments or other monetary contributions.” In re
Adoptions of Groh, 153 Ohio App.3d 414, 424, 2003-Ohio-3087, citing In re Adoption of
McNutt, 134 Ohio App.3d 822, 830, 732 N.E.2d 470 (4th Dist. 1999). We stated that
“maintenance and support, as used in R.C. 3107.07(A), may mean any type of aid to feed,
clothe, shelter, or educate the child; provide for health, recreation, travel expenses; or



Case No. 21 MA 0113
                                                                                      – 14 –


provide for any other need of the child. Id. Supplying shoes, diapers, or any other clothing
can constitute support and maintenance.” Id.
       {¶29} In Groh, we also held that “[a]ny exception to the parental consent
requirement for adoption ‘must be strictly construed so as to protect the right of natural
parents to raise and nurture their children.’ ” Id. at ¶ 38, quoting In re Adoption of
Schoeppner, 46 Ohio St.2d 21, 24, 345 N.E.2d 608 (1976). We explained that “[w]hen a
parent is accused of not having provided support and maintenance for one year, the
relevant inquiry is not whether the parent provided support ‘but whether the parent's
failure to support * * * is of such magnitude as to be the equivalent of abandonment.’ ”
Groh, at ¶ 39, quoting Celestino v. Schneider, 84 Ohio App.3d 192, 196, 616 N.E.2d 581
(6th Dist. Lucas 1992); and In re Adoption of McNutt, 134 Ohio App.3d at 829.
       {¶30} Ohio appellate courts continue to differ on that which suffices for
maintenance and support “by law.” See e.g., In re Adoption of C.L.Y., 3rd Dist. Hancock
No. 5-21-23, 2022-Ohio-1133, ¶ 24 (maintenance and support not met where
incarcerated biological father provided $150.00 and two pairs of shoes during the relevant
time period); In re Adoption of B.G.F., 3rd Dist. Shelby No. 17-18-06, 2018-Ohio-5063,
126 N.E.3d 348 (biological father’s two $50.00 checks for gifts were de minimis and
maintenance and support not met); In Re C.N.A. 3rd Dist. Shelby No. 17-17-20, 2018-
Ohio-89 (maintenance and support met when biological father gave money to mother to
purchase rental homes to use as income while he was incarcerated and he offered to buy
shoes for child and pay for school); Matter of Adoption of D.J.S., 5th Dist. Tuscarawas
No. 2017 AP 08 0023, 2017-Ohio-8567 (court erred by finding clear and convincing
evidence that mother failed to support son and “that failure was of such a magnitude as
to be the equivalent of abandonment. Appellant had regular visitation with her son,
including overnight visits, and provided support and maintenance during those visits”);
Gorski v. Myer, 5th Dist. Stark No. 2005CA00033, 2005-Ohio-2604 (biological father
provided maintenance and support when he visited child every other weekend and
provided him food, clothing, and toys); In re McNutt, 134 Ohio App.3d at 829-830 (4th
Dist.) (“a ‘meager’ amount of support is sufficient to avoid a finding that the parent's
consent is not required”).




Case No. 21 MA 0113
                                                                                      – 15 –


       {¶31} Here, we find that the probate court abused its discretion by determining
that appellant failed to meet his general duty to provide maintenance and support to Minor
as required by law under R.C. 3107.07(A) and R.C. 3103.03(A). In making this
determination, we emphasize that “[a]doption cases are all fact specific and turn on the
particular facts and circumstances in each case.” In the Matter of the Adoption of Way,
4th Dist. Washington No. 01CA23, 2002 WL 59629, 2002-Ohio-117. We also keep in
mind the need for strict construction of statutes and the law to protect the right of natural
parents.
       {¶32} The record established that appellant gave $2,700.00 to his sister and
mother in 2021 to provide for Minor while appellant was incarcerated. With this money,
they bought Minor food, clothing, socks, cups, toys, and books. Appellees were asked if
Minor needed any other items, such as formula and diapers. They said no. This is a factor
to consider in determining whether a biological parent has provided maintenance and
support. See Groh, 2003-Ohio-3087 at ¶49. Appellant also provided $5,000.00 to his
sister in July of 2019 and had his mother sell his car to provide for Minor prior to the
relevant one-year period. This serves as additional support for a finding that appellant did
not intend to abandon Minor. These circumstances lead us to conclude that the probate
court abused its discretion in finding that appellant failed to provide maintenance and
support to Minor and that his consent to the adoption was unnecessary.
       {¶33} Accordingly, appellant’s first assignment of error is with merit and is
sustained.
       {¶34}   In his second assignment of error, appellant asserts:
                 Trial Court erred in its failure to reach the required step of
                 finding that the lack of Appellant’s support was justifiable.
       {¶35}   Because we find merit to appellant’s first assignment of error, we need not
address this assignment of error. Therefore, it is rendered moot.
       {¶36} For the reasons set out above, we hereby find that appellant’s first
assignment of error is with merit and the probate court’s judgment is hereby reversed.

Waite, J., concurs.

Robb, J., concurs.



Case No. 21 MA 0113
[Cite as In re Adoption of F.W.G. v. Blazo, 2022-Ohio-2650.]




        For the reasons stated in the Opinion rendered herein, the appellant’s first
assignment of error is sustained and it is the final judgment and order of this Court that
the judgment of the Court of Common Pleas of Mahoning County, Ohio, is reversed.
Appellant’s second assignment of error is moot. Costs to be taxed against the Appellee.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.